          Case 6:20-cv-00064-ADA Document 57 Filed 04/16/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  NORDIC INTERACTIVE
  TECHNOLOGIES LLC,

                        Plaintiff,
                                                 Case No.: 6:20-CV-00064 (ADA)
  v.

  SAMSUNG ELECTRONICS CO., LTD. and
  SAMSUNG ELECTRONICS AMERICA,      JURY TRIAL DEMANDED
  INC.,

                        Defendants.



                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Nordic Interactive

Technologies LLC (“Plaintiff”) and Defendants Samsung Electronics Co., Ltd and Samsung

Electronics America, Inc., (collectively “Defendants”) hereby stipulate to the dismissal of this

action. All claims that Plaintiff raised in this action are dismissed WITH PREJUDICE. All claims,

defenses, or counterclaims that Defendants raised are dismissed WITH PREJUDICE.

       Each party shall bear its own attorney’s fees, costs and expenses.
Case 6:20-cv-00064-ADA Document 57 Filed 04/16/21 Page 2 of 3




                          Respectfully submitted,

                           /s/ Neal Massand

                          Stevenson Moore V
                          Texas Bar No. 24076573
                          smoore@nilawfirm.com
                          Neal Massand
                          Texas Bar No. 24039038
                          nmassand@nilawfirm.com
                          NI,WANG&MASSAND, PLLC
                          8140 Walnut Hill Ln., Ste. 500
                          Dallas, TX 75231
                          Tel: (972) 331-4600
                          Fax: (972) 314-0900

                          ATTORNEY FOR PLAINTIFF NORDIC
                          INTERACTIVE TECHNOLOGIES LLC

                          By: /s/ Jin-Suk Park (with permission)
                          Jin-Suk Park (admitted)
                          Atanas T. Baitchev (pro hac vice)
                          Juyoung Kim (pro hac vice)
                          Elizabeth H. Denning (pro hac vice)
                          ARNOLD & PORTER KAYE SCHOLER LLP
                          601 Massachusetts Ave., NW
                          Washington, DC 20001-3743
                          Tel: 202-942-5000
                          Jin.park@arnoldporter.com
                          Atanas.baitchev@arnoldporter.com
                          Juyoung.kim@arnoldporter.com
                          Elizabeth.denning@arnoldporter.com

                          Ryan Casamiquela (pro hac vice)
                          ARNOLD & PORTER KAYE SCHOLER LLP
                          10th Floor Three Embarcadero Center
                          San Francisco, CA 94111-4024
                          Tel: 415-471-3373
                          Ryan.casamiquela@arnoldporter.com

                          Ryan Nishimoto (pro hac vice)
                          ARNOLD & PORTER KAYE SCHOLER LLP
                          777 South Figueroa Street, 44th Floor
                          Los Angeles, CA 90017-5844
                          Tel: 213-243-4000
                          Ryan.nishimoto@arnoldporter.com

                          Michael Sebba (pro hac vice)
                          ARNOLD & PORTER KAYE SCHOLER LLP
                          250 West 55th Street
                          New York, NY 10019-9710
         Case 6:20-cv-00064-ADA Document 57 Filed 04/16/21 Page 3 of 3



                                           Tel: 212-836-8000
                                           Michael.sebba@arnoldporter.com

                                           Michael E. Jones (admitted)
                                           State Bar No. 10929400
                                           mikejones@potterminton.com
                                           POTTER MINTON, P.C.
                                           110 N. College Ave., Suite 500
                                           Tyler, Texas 75702
                                           Tel: (903) 597-8311
                                           Fax: (903) 593-0846
                                           ATTORNEYS FOR DEFENDANTS SAMSUNG
                                           ELECTRONICS CO., LTD. and SAMSUNG
                                           ELECTRONICS AMERICA, INC.,


                               CERTIFICATE OF SERVICE

       I hereby certify that the following counsel of record, who are deemed to have consented

to electronic service are being served this 16th day of April, 2021, with a copy of this document

via the Court’s CM/ECF system.

                                            /s/ Neal Massand
                                            Neal Massand
